 


113 HR 4636 IH: Strengthening the Child Welfare Response to Trafficking Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4636 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Ms. Bass (for herself, Mr. McDermott, Mr. Marino, Ms. Slaughter, and Mrs. Bachmann) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Child Abuse Prevention and Treatment Act to allow State child protective services systems better to serve the needs of children who are victims of trafficking, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Strengthening the Child Welfare Response to Trafficking Act of 2014. 
2.State plans to serve child victims of trafficking 
(a)In generalSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended— 
(1)in subsection (b)(2)(B)— 
(A)in clause (xxii), by striking and at the end; and 
(B)by adding at the end the following: 
 
(xxiv)provisions and procedures to identify and assess reports involving child trafficking (as described in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))); and 
(xxv)provisions and procedures for training child protective services workers about identifying children who are victims described in clause (xxiv) and services available to address their needs, including those provided by State law enforcement, juvenile justice, and social service agencies such as runaway and homeless youth shelters to serve this population; and; and 
(2)in subsection (d), by adding at the end the following: 
 
(17)The number of children determined to be a victim of each type of trafficking described in subparagraphs (A) and (B) of section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)). . 
(b)Special ruleSection 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g) is amended— 
(1)by striking For purposes and inserting the following: 
 
(a)DefinitionsFor purposes; and 
(2)by adding at the end the following: 
 
(b)Special RuleFor purposes of section 3(2) and subsection (a)(4), a child shall be considered a victim of child abuse and neglect if the child is identified, by a State or local agency employee of the State or locality involved, as a victim of trafficking (as described in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))). .  
3.Effective date 
(a)In generalExcept as otherwise provided in this section, the amendments made by this Act shall take effect on the date that is 1 year after the date of the enactment of this Act. 
(b)Delay permitted if State legislation requiredIn the case of an approved State plan under section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by this Act, the State plan shall not be regarded as failing to comply with the requirements of such section solely on the basis of the failure of the plan to meet such additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that ends after the 1-year period beginning with the date of the enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature. 
 
